*815ORDER AMENDING MEMORANDUM DISPOSITION AND DENYING PETITION FOR REHEARING
The memorandum disposition of this court in the above-captioned case filed October 21, 2004, is amended as follows:
Page 6, footnote 8, lines 1-5, change:
“Contract, Unfair Competition, and Enforcement of Judgment, on the basis of its determination that MSCIC had no duty to defend. As we reverse that ruling, we also reverse entry of summary judgment on these additional claims.”
to
“Contract, Unfair Competition, and Enforcement of Judgment, in part on the basis of its determination that MSCIC had no duty to defend. As we reverse that ruling, we also reverse entry of summary judgment on these additional claims, without prejudice to renewing the motion for summary judgment on grounds other than the contention that MSCIC had no duty to defend.”
$ ‡ ‡ $
With these amendments, the panel has unanimously voted to deny appellant’s petition for rehearing. The petition for rehearing is denied.